DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "at least a part of the inner wall of the insertion hole" in line 32.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not disclose the pressing member having an insertion hole as in claim 4. The claim should be amended to positively claim the hole and its inner wall.
Claim 4 recites the limitation "the inner wall" in line 34.  There is insufficient antecedent basis for this limitation in the claim. Line 34 should be amended to “at least a part of an inner wall of the insertion hole.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alvarez (US Pub 2007/0288004).
With respect to claim 1, Alvarez discloses (See figures 1 (in part), paragraph 93 embodiment of figure 9 uses pedicle screw 1, and figure 9) a spinal fusion instrument adapter (fig 9, 30) to be joined to a spinal fusion instrument (fig 1, 1 and fig 9, 3 and 6), the spinal fusion instrument including, a bone engagement member (fig 1, 1) including a distal end portion (fig 1 shank) to be engaged with a bone and a proximal end portion (fig 1, 2) that includes a spherical surface (see fig 1 below), the bone engagement member being swingable three dimensionally with respect to a position of the proximal end portion of the bone engagement member (paragraph 46), a head portion body (fig 9, 6) including an inner wall demarcating an accommodating portion (See fig 9 below) in which the proximal end portion of the bone engagement member is accommodatable between a lower end portion and an upper end portion of the head portion body, and a pressing member (Fig 9, 3’) having a lower end portion (see fig 9 below) shaped to correspond to the spherical surface of the bone engagement member, the pressing member configured to be in contact with the inner wall of the head portion body in the accommodating portion (fig 9), the spinal fusion instrument adapter (fig 9, 30) comprising: an engaging portion (fig 10, 31) protruding downward to engage the proximal end portion of the bone engagement member (paragraph 94); and a restricting portion (fig 10, 29) extending upward from the engaging portion and configured to, 
With respect to claim 4, Alvarez discloses a spinal fusion system comprising: a spinal fusion instrument (fig 1, 1 and fig 9, 6 and 3); and a spinal fusion instrument adapter (fig 9, 30), wherein the spinal fusion instrument includes: a bone engagement member (fig 1, 1) including a distal end portion (see fig 1 below) to be engaged with a bone and a proximal end portion that includes, as at least a part thereof, a spherical surface (see fig 1 below); and a head portion (fig 9, 6, 3) configured to hold the proximal end portion of the bone engagement member, such that the bone engagement member is swingable three dimensionally with respect to a position of the proximal end portion (paragraph 46), the bone engagement member includes an engaged portion (top of 2 open by 22) that is open at a proximal end side of the proximal end portion, the head portion includes a head portion body (fig 9, 6) and a pressing member (fig 9, 3’), the head portion body including an inner wall demarcating an accommodating portion (see fig 9 below) in which the proximal end portion of the bone engagement member is accommodatable between a lower end portion and an upper end portion of the head portion (fig 9), the pressing member being inserted in the accommodating portion and configured such that a lower end portion (fig 10, 5) of the pressing member has a shape corresponding to the spherical surface of the proximal end portion of the bone engagement member (see fig 9 below), and the head portion is configured to accommodate the bone engagement member in the accommodating portion, such that the distal end portion of the bone engagement member is exposed from the lower end portion of the .

    PNG
    media_image1.png
    693
    763
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments, see remarks, filed 10/15/2021, with respect to the U.S.C. 112 rejection of claims 1-3 have been fully considered and are persuasive.  The U.S.C. 112 rejection of claims 1-3 has been withdrawn. The amended claims raise new 112 issues as noted above.
Applicant’s arguments with respect to claim(s) 1, 4 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773